POPE, Justice.
Del Rio Wool & Mohair Company filed this interpleader suit to determine the ownership of funds in its hands from the sale of mohair. The trial court, after hearing the evidence, divided the funds two-thirds to defendant I. G. (Cap) Yates and one-third to defendant W. L. Babb. The court awarded attorney’s fees to the attorney- for plaintiff, and also gave judgment for Babb against Yates for other claims he had against Yates.
Yates appealed and states two points. The first is that the court’s judgment is in violation of Section 19, Article 1, of the Texas Constitution, Vernon’s Ann.St. The other is that the judgment violates the Fourteenth Amendment to the United States Constitution. The brief states no factual basis for either point and does not purport to brief them. The judgment is affirmed. Thigpen v. Locke, Tex., 363 S.W.2d 247; Wagner v. Foster, 161 Tex. 333, 341 S.W.2d 887; Coastal Transmission Corporation v. Lennox, Tex.Civ.App., 331 S.W.2d 778.